Exhibit 10.2

 

Equity Sales Contract

 

This contract (“Contract”) is entered by and between:

 

Assignor:

   Cortelco China Corporation

Address:

   14000 Tracy Court, Los Altos Hills, CA 94022

Legal Representative:

   David S. Lee

Type of Business:

   USA Company

Registered Capital:

   USD 1,000,000

Equity Sales Agent:

   Shanghai Yuanliu Property Exchange Agency

Phone:

   5885-2146

Assignees:

   Liu Yuan     

Chen Gang

    

Wang Qingmei

    

Xu Hong

    

Li Huagang

    

Zhu Xiaoqing

Equity Sales Agent:

   Shanghai Zhangjiang Hige-Tech Property Exchange Agency

Phone:

   5080-0577

 

WITNESSETH:

 

WHEREAS, Cortelco Shanghai Information Technology Co. Ltd. (“Cortelco Shanghai”)
was established in 1993 with registered capital of USD 2,100.000, of which USD
963,000 was invested by Shanghai Fortune Telecommunication Technology
Development Co. Ltd., and USD 1,137,000 was invested by Cortelco China
Corporation (“Cortelco China”);

 

WHEREAS, the appraised Assets of Cortelco Shanghai at July 31, 2005 was RMB
76,114,423.59, appraised Liabilities of Cortelco Shanghai at July 31, 2005 was
RMB 55,413,912.16, and the appraised Net Assets of Cortelco Shanghai at July 31,
2005 was RMB 20,700,511.43;

 

WHEREAS, each person sign below has been legally authorized by each party;

 

NOW, THEREFORE, the parties agree as follows:

 

15. Object

 

Cortelco China shall sell its 20% interests in Cortelco Shanghai to Liu Yuan,
Chen Gang, Li Huagang, Wang Qingmei, Xu Hong, Zhu Xiaoqing (“Cortelco Shanghai
Management”) in the amount and price equal to the number stated in the following
table:

 

Recipient of Shares

--------------------------------------------------------------------------------

   % of Shares


--------------------------------------------------------------------------------

    Price in RMB


--------------------------------------------------------------------------------

Liu Yuan

   17.5 %   3,622,592.00

Chen Gang

   0.5 %   103,502.00

Li Huagang

   0.5 %   103,502.00

Wang Qingmei

   0.5 %   103,502.00

Xu Hong

   0.5 %   103,502.00

Zhu Xiaoqing

   0.5 %   103,502.00

 

16. Pricing

 

Cortelco China shall transfer its 20% interests in Cortelco Shanghai to Cortelco
Shanghai Management at RMB 4,140,102.00.



--------------------------------------------------------------------------------

17. After Cortelco Shanghai interests are appraised by an Appraisal firm, the
share transfer shall be filed at Shanghai Equity Exchange. The interests shall
be transferred in accordance with the terms and conditions provided in this
contract.

 

18. Employee Arrangement – Not applicable to this transaction.

 

19. Since Cortelco Shanghai will stay in business after the share is
transferred, Cortelco Shanghai will succeed to all the rights and obligations it
has as a company.

 

20. Disposition of Assets – Not applicable to this transaction.

 

21. Payment Terms:

 

Cortelco Shanghai Management shall turn in application at State Administration
Foreign Exchange, Shanghai Branch, to purchase US dollars to pay Cortelco China
in full within 10 days upon the new business license is approved by Local
Business Bureau.

 

22. Both parties shall file at Shanghai Equity Exchange in order to get the
certificate no later than January 31, 2006.

 

As agreed by both parties, the effective date of the transaction was July 31,
2005. Any profit or loss of Cortelco Shanghai between August 1, 2005 to the
closing date shall be transferred to Cortelco Shanghai Management.

 

23. Cortelco China and Cortelco Shanghai Management shall assist Cortelco
Shanghai to obtain all government certificates or approvals related to the share
transfer within 6 months.

 

24. All taxes or costs related to the share transfer shall be paid in accordance
with applicable Chinese Law and regulations.

 

25. Breach Liabilities

 

If Cortelco China does not transfer its interest in Cortelco Shanghai as agreed
in #8, or if Cortelco Shanghai Management does not pay Cortelco China as agreed
in #7, the breaching party shall pay the other party 0.3% of the total purchase
price every three days after exceeding the time limit. The total penalty amount
shall not be higher than 1% of the total purchase price.

 

26. Settlement of Disputes

 

The formation of this contract, its validity, interpretation, execution and
settlement of the disputes shall be governed by the related laws of the People’s
Republic of China. Any dispute arising in connection with the contract shall be
resolved by both parties through friendly consultation. If the dispute can not
be resolved by friendly consultations, either party may submit such dispute to
Shanghai Arbitration Center. Each party may submit a dispute to Shanghai
Arbitration Center directly without consultation with the other party.

 

27. Amendment, Alteration and Discharge of the Contract

 

Any amendment or discharge of the contract shall come into force if:

 

  13.1 It is agreed by both parties through friendly consultation, and such
action will not impair any interests of the country, the society and public;

 

  13.2 It is due to force majeure;

 

  13.3 One party fails to perform as agreed in this contract, but it’s approved
by the other party afterward;

 

  13.4 It is due to any other conditions agreed by both parties.

 

If both parties agree to discharge the contract, Cortelco China shall refund all
payments from Cortelco Shanghai Management.

 

If there is any amendment or discharge of the contract, both parties and the
consultant firm shall sign an amendment or a discharge agreement and file at
Shanghai Equity Exchange.



--------------------------------------------------------------------------------

28. Consents of both parties:

 

  14.1 Cortelco China promises that the interest in Cortelco Shanghai it intends
to sell is real and complete, without concealing the following situations:

 

  14.1.1 The interest it intends to sell is sequestered by any legal
authorities;

 

  14.1.2 The interest it intends to sell is in pledge;

 

  14.1.3 The interest it intends to sell is not obscured;

 

  14.1.4 The interest is intends to sell is not involved in any lawsuits;

 

  14.1.5 Other situations that will impact the interests to be real and
complete.

 

  14.2 Cortelco Shanghai Management promise that the company has absolute
capacity for civil rights and actions without any fraudulent conducts.

 

  14.3 No party shall disclosure any information regarding to the Contract
unless it is approved by other parties in written.

 

15. Other - Not applicable to this transaction.

 

The Contract has nine original copies. All copies have equal binding force.

 

Assignor:         Cortelco China Corporation         David S. Lee      
/s/    DAVID S. LEE         Date: December 22, 2005        

 

Assignees:         Liu Yuan       /s/    LIU YUAN         Chen Gang      
/s/    CHAN GANG         Li Huagang       /s/    LI HUANGANG         Wang
Qingmei       /s/    WANG QINGMEI         Xu Hong       /s/    XU HONG        
Zhu Xiaoqing       /s/    ZHU XIAOQING         Date: December 22, 2005        